FILED
                            NOT FOR PUBLICATION                             DEC 21 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SEAN WOFFORD,                                    No. 16-56840

               Plaintiff - Appellant,            D.C. No. 2:15-cv-01052-GW-SP

  v.
                                                 MEMORANDUM*
CHRISTOPHER BRACKS, Peace Officer;
et al.,

               Defendants - Appellees.




                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       Sean Wofford appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims arising out of his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
detention and arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Fed. R. Civ. P. 12(c). Fleming v. Pickard, 581 F.3d 922,

925 (9th Cir. 2009). We affirm.

      The district court properly dismissed Wofford’s Fourth Amendment claims

because Wofford failed to allege facts sufficient to show that defendants lacked

reasonable suspicion for his detention or probable cause for his arrest. See Arizona

v. Gant, 556 U.S. 332, 339 (2009) (a search of an arrestee’s person is lawful

incident to arrest); Terry v. Ohio, 392 U.S. 1, 21, 30-31 (1968) (an initial detention

is reasonable when officers have reasonable suspicion that a person has committed

a crime); Barry v. Fowler, 902 F.2d 770, 773 (9th Cir. 1990) (probable cause

requirement for a warrantless arrest); see also United States v. Cook, 808 F.3d
1195, 1200 (9th Cir. 2015) (holding that a search of a defendant’s backpack was

reasonable and valid incident to arrest); United States v. Brooks, 367 F.3d 1128,

1134 (9th Cir. 2004) (“We look at the total circumstances known to the officer to

determine whether probable cause existed.”).

      The district court did not abuse its discretion by denying Wofford’s motion

for relief from judgment because Wofford failed to demonstrate any basis for relief

from the judgment. See Foley v. Biter, 793 F.3d 998, 1001 (9th Cir. 2015)

(standard of review).


                                           2                                    16-56840
       We reject as unsupported by the record Wofford’s contentions concerning

bias of the district court.

       Wofford’s motion for judicial notice (Docket Entry No. 5) is denied.

       AFFIRMED.




                                         3                                    16-56840